                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: HILL’S PET NUTRITION, INC.
DOG FOOD PRODUCTS LIABILITY                         MDL No. 2887
LITIGATION
                                                    Case No. 19-md-2887-JAR-TJJ
This Document Relates to All Cases,
Except:

Diana Anja Eichorn-Burkhard v. Hill’s Pet
Nutrition, Inc. et al., Case No. 19-CV-
02672- JAR-TJJ;

and

Bone, et al. v. Hill’s Pet Nutrition, Inc., et
al., Case No. 19-CV-02284-JAR-TJJ (cat
and dry dog food-related claims only.
This complaint DOES apply to all wet dog
food-related claims in the Bone
complaint).


                                             ORDER

       On May 21, 2021, Plaintiffs filed an Unopposed Motion to Extend Notice End Date

(Doc. 116). At the recommendation of the Settlement Administrator, Plaintiffs request leave to

continue the online, digital components of the Notice Plan past the original May 6, 2021 end

date. After review of this Motion, the Court GRANTS the Motion and approves the request for

the Parties to extend the digital elements of the Notice Plan, including the digital components

attached as Exhibit 1 to the Motion, up to June 28, 2021.

       IT IS SO ORDERED.

       Dated: May 24, 2021
                                                  S/ Julie A. Robinson
                                                 JULIE A. ROBINSON
                                                 CHIEF UNITED STATES DISTRICT JUDGE
